Exhibit 10.5 EXECUTION VERSION DATED 31 DECEMBER 2013 TAG-IT PACIFIC LIMITED as the Chargor UNION BANK, N.A. as the Lender DEBENTURE IN RESPECT OF A LOAN AMOUNT OF USD8,500,000.00 ROBERTSONS Solicitors & Notaries 57 th Floor, The Center 99 Queen’s Road Central Hong Kong Tel: 2868 2866 Fax: 2868 5820 (Ref: CDIG/JKS/89663) THIS DEBENTURE is made this 31 December 2013 TAG-IT PACIFIC LIMITED , a limited liability company incorporated under the laws of Hong Kong with registered address at Units 101 & 108, 1/F, Sunbeam Centre, 27 Shing Yip Street, Kwun Tong, Kowloon, Hong Kong (the “
